DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-23 are pending.  Claim 1 has been amended.  

Response to Arguments
A Terminal Disclaimer was filed on 12/11/2020 in response to Double Patenting rejection in office action mailed on 6/11/2020, therefore the Double Patenting rejection has been withdrawn.
Applicant’s arguments filed 12/11/2020, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Yeh et al. US 2016/0322156 in view of Yeo et al. US 2015/0102892.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5- rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. US 2016/0322156 in view of Yeo et al. US 2015/0102892.

Regarding claim 1, Yeh teaches:
A system configured to transmit and receive wireless electrical energy, 
 (Fig 1)
the system comprising:

a) a base extending from a base proximal end to a base distal end, (Fig 9 lower portion holding 21b) 
the base comprising a housing having a sidewall with a sidewall thickness that extends between opposing interior and exterior sidewall surfaces; (Fig 9 #2 housing having a side wall with a thickness between solid vertical lines and dotted vertical lines)

b) at least one transmitting antenna positioned within the base,
the at least one transmitting antenna comprising a transmitting coil configured to resonate at a transmitting antenna resonant frequency or a transmitting antenna resonant frequency band, 
the transmitting coil is in contact with or adjacent to a first substrate (Fig 2B #211 Par 0029 “the oscillation starting antenna 212 is disposed on a first surface 211a of the flexible substrate 211”) and a second substrate (Fig 2B #217; par 0031 “The shielding structure 217 is arranged between the oscillation starting antenna 212”),  
wherein the first substrate comprises 
(par 0030 “second adhesive layer is made of light curable adhesive material”…… “curable adhesive material includes, but not limited to, vinyl acetate-ethylene copolymer gel, polyimide gel, rubbery gel, polyolefin gel or moisture curable polyurethane gel.”) and 
the second substrate comprises 
a pane of a magnetic field shielding material (Par 0031 “the shielding structure 217 is a magnetically-permeable film”), and 
positioned behind the transmitting coil (shield substrate 217 behind coil 212 Fig. 2B).

c) a wireless transmitting circuit electrically connected to the at least one transmitting antenna, (Fig 2B #22 connected to 212”)

wherein the wireless transmitting circuit is configured to modify electrical energy from an electrical source (Fig 1 #5) to be wirelessly transmitted; (Par 0028 “The flexible wireless charging device 2 is connected with a power source 5. For example, the power source 5 is an AC utility power source. The flexible wireless charging device 2 emits an electromagnetic wave”)

d) at least one receiving antenna (Fig 1 # 31) spaced from the at least one transmitting antenna (Fig 1 #21), 
the at least one receiving antenna comprising a receiving coil (Fig 3 #312) configured to resonate at a receiving antenna resonant frequency. (Par 0036 “Due to the resonant coupling effect between the thin-film receiver coil assembly 31 and the thin-film transmitter coil assembly 21, the electromagnetic wave with a specified resonant frequency emitted from the thin-film transmitter coil assembly 21 of the flexible wireless charging device 2 can be received by the thin-film receiver coil assembly 31.”)
Even though Yeh teaches:
the transmitting coil is in contact with or adjacent to at least one of a first substrate (Fig 2B #211 Par 0029 “the oscillation starting antenna 212 is disposed on a first surface 211a of the flexible substrate 211”) and a second substrate, (Fig 2B #217; par 0031 “The shielding structure 217 is arranged between the oscillation starting antenna 212”) and 
the second substrate comprises 
a pane of a magnetic field shielding material (Par 0031 “the shielding structure 217 is a magnetically-permeable film”), and 
positioned behind the transmitting coil (shield substrate 217 behind coil 212 Fig. 2B). as noted above. 
Yeh does not explicitly teach:
the second substrate comprises 
a plurality of separate panes of a magnetic field shielding material, 
each of the plurality of separate panes positioned substantially co-planar, with respect to each other.
Yeo teaches:
a substrate comprising a plurality of separate panes (Fig 1A #11) of a magnetic field shielding material (Par 0043 “the magnetic sheet 10 forms the magnetic path of the magnetic field to perform a role of shielding the effect of the magnetic field and Par 0043 “a magnetic sheet 10 used in a wireless charging sheet according to an example includes a metal sheet layer 11 and 11'”), 
each of the plurality of separate panes positioned substantially co-planar, with respect to each other (Fig 3 #11a coplanar), and positioned behind the transmitting coil (Fig 3 #11 positioned behind coil 30); 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify second substrate taught by Yeh to have a plurality of separate panes positioned behind coil as taught by Yeo for the purpose of suppressing eddy current loss due to the magnetic field. (Refer to Par 0043)


Regarding claim 2, Yeh teaches:
wherein the at least one transmitting antenna is configured to transmit electrical energy at an operating frequency of at least 1 kHz. (Par 0028 “The flexible wireless charging device 2 emits an electromagnetic wave with a specified frequency or a specified wideband frequency (e.g., in the range between 60 Hz and 300 GHz)”)

Regarding claim 3, Yeh teaches:
wherein the at least one transmitting antenna is configured to transmit electrical energy at an operating frequency ranging from about 1 kHz to about 100 MHz. (Par 0028 “The flexible wireless charging device 2 emits an electromagnetic wave with a specified frequency or a specified wideband frequency (e.g., in the range between 60 Hz and 300 GHz)”)

Regarding claim 5, Yeh teaches:
wherein a capacitor is electrically connected to the transmitting coil. (Fig 2B #216)

  Regarding claim 7, Yeh teaches:
wherein at least one of the transmitting antenna resonant frequency and the receiving antenna resonant frequency is at least 1 kHz  or wherein the transmitting antenna resonant frequency band extends from about 1 kHz to about 100 MHz. (Par 0028 “The flexible wireless charging device 2 emits an electromagnetic wave with a specified frequency or a specified wideband frequency (e.g., in the range between 60 Hz and 300 GHz) for performing a wireless charging operation on the power receiving device 3 by a magnetic resonant coupling effect.”)

  Regarding claim 9, Yeh teaches:
wherein the magnetic field shielding material is selected from the group consisting of a zinc comprising ferrite material, manganese-zinc, nickel-zinc, copper-zinc, magnesium- zinc, and combinations thereof.   (Par 0031 “the soft magnetic material is a mixture of ferrite, zinc-nickel ferrite, zinc-manganese ferrite or iron-silicon aluminum alloy and adhesive material. The magnetically permeable film”)

  Regarding claim 11, Yeh teaches:
wherein a space separates the transmitting coil from either the first substrate or the at least two second substrates. (Fig 2C #212 and 217 spaced away by 214)

Regarding claim 12, Yeh does not explicitly teach:
wherein the at least two spaced apart second substrates are separated by a magnetic field shielding gap that resides between adjacent second substrates. 
Yeo teaches:
wherein the at least two spaced apart second substrates are separated by a magnetic field shielding gap that resides between adjacent second substrates.  (Fig 3 plurality of #11a spaced apart with gap created from 13)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify substrate taught by Yeh to have at least two spaced apart second substrates are separated by a magnetic field shielding gap taught by Yeo for the purpose of suppressing eddy current loss due to the magnetic field. (Refer to Par 0043)
 
  Regarding claim 13, Yeh does not teach:
gap ranges from about 0.1 mm to about 10 mm.
Yeo teaches:
gap ranges from about 0.1 mm to about 10 mm. (Fig 3 #13; Par 0014 “a width of the insulating material may be 10 .mu.m to 3 mm”)
Yeh to have gap taught by Yeo for the purpose of suppressing eddy current loss due to the magnetic field. (Refer to Par 0043)

Regarding claim 14, Yeh does not explicitly teach:
wherein the at least two spaced apart second substrates are positioned coplanar to each other.  
Yeo teaches:
wherein the at least two spaced apart second substrates are positioned coplanar to each other.  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify substrate taught by Yeh to have at least two spaced apart second substrates taught by Yeo for the purpose of suppressing eddy current loss due to the magnetic field. (Refer to Par 0043)

  Regarding claim 15, Even though Yeh teaches:
wherein the transmitting coil of the at least one transmitting antenna is positioned between the interior sidewall surface and the transmitting coil. (Fig 9 #21)
Yeh does not explicitly teach:
transmitting antenna is positioned having a gap between the interior sidewall.
In re Japikse, 86 USPQ 70 (CCPA 1950).

  Regarding claim 16, Yeh teaches:
wherein the transmitting coil of the at least one transmitting antenna is positioned in physical contact with the interior sidewall surface.  (Fig 9 #21 in contact with side wall)
 
  Regarding claim 18, Yeh teaches:
wherein transmitting coil and the receiving coil are oriented about coplanar to each other.   (Fig 7, 8, 9 #2, 3; Par 0040 “the flexible wireless charging device 2 can be placed on a flat surface. By means of the above configurations, the”)

Regarding claim 19, Yeh teaches:
wherein a gap extends between the at least one transmitting antenna and a bottom sidewall that resides at the base proximal end.   (Fig 9 #21 in middle of side wall the extends to base of 2 creating a gap there between)

  Regarding claim 20, Even though Yeh teaches:
the gap is equal as noted above.   
Yeh does not explicitly teach:

However it would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the gap is equal to or less than 10 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 21, Yeh of the combined teaching of Yeh and Yeo teach:
wherein at least one of the first substrate and the at least two spaced apart second substrates of the transmitting antenna are flexible. (Par 0029 “The thin-film transmitter coil assembly 21 comprises a flexible substrate 211,”)

Regarding claim 22, Yeh teaches:
wherein the transmitting antenna is configured to transmit magnetic fields substantially through a bottom sidewall positioned at the base proximal end.  (Fig 9 #21)

  Regarding claim 23, Yeh teaches:
wherein the receiving coil is positioned adjacent to or in contact with a substrate comprising an electrically insulative material or a magnetic field shielding material. (Fig 7 #2 and 3)

4 rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. US 2016/0322156 in view of Yeo et al. US 2015/0102892 as applied to claim 1 above, and further in view of Kallal et al. US 2014/0063666.

Regarding claim 4, Yeh does not explicitly teach:
wherein the at least one transmitting antenna is configured to transmit electrical energy having a magnitude from about 100 mW to about 500 W.
Kallal teaches:
wherein the at least one transmitting antenna is configured to transmit electrical energy having a magnitude from about 100 mW to about 500 W.   (Par 0034 “the transmitter 204 may wirelessly output power at a level sufficient for charging or power an electronic device located at or near the receiver 208. As one example, the power provided may be, for example, on the order of about 300 milli-Watts to about 5 Watts to power or charge different devices with different power requirements. Higher”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify antenna taught by Yeh to have transmit electrical energy taught by Kallal for the purpose of charging devices with different power requirements. (Refer to Par 0034)

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. US 2016/0322156 in view of Yeo et al. US 2015/0102892 as applied to claim 5 above, and further in view of Yakubo  et al. US 2008/0158092.

  Regarding claim 6, Even though Yeh teaches:
the capacitor (Fig 2B #216) as noted above.
Yeh does not explicitly teach:
wherein the capacitor comprises a surface mount capacitor, a parallel plate capacitor, or an interdigitated capacitor.
Yaku teaches:
wherein the capacitor comprises a surface mount capacitor, a parallel plate capacitor, or an interdigitated capacitor. (Fig 1 #1002; Par 0061 “when the parts of the conductive structure which forms an antenna overlap spatially, a parallel plate capacitor can be formed”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify capacitor taught by Yeh to have capacitor taught by Yaku so that capacity in end portions of the conductive structure can be increased (Refer to Par 0022) and since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008)

Claims 8 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. US 2016/0322156 in view of Yeo et al. US 2015/0102892 as applied to claim 1 above, and further in view of Hui et al. US 6,501,364.

Regarding claim 8, Even though Yeh teaches:
(Fig 4 #218; Par 0031 “the shielding structure 217 is a metal mesh”) and
Yeo teaches:
at least two spaced apart second substrates. (Fig 3 #11a)
The combined teachings of Yeh and Yeo do not explicitly teach:
wherein a conductive material is positioned adjacent to the at least two spaced apart substrates.  
Hui teaches:
wherein a conductive material is positioned adjacent to the at least two spaced apart substrates. (Fig 3(b) Copper sheet adjacent to ferrite plate)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the at least two spaced apart substrates taught by the combined teachings of Yeh and Yeo to have a conductive material is positioned adjacent to it taught by Hui for the purpose of improving EM fields and reducing penetration of EM fields that can penetrate ferrite. (Refer to Col 1 lines 30-40)

Regarding claim 17, Yeh does not teach:
wherein a conductive material is positioned in contact with or adjacent to at least one of the first substrate and the second substrates.
Hui teaches:
wherein a conductive material is positioned in contact with or adjacent to at least one of the first substrate and the second substrates. (Fig 3(b) Copper sheet adjacent to ferrite plate)
the combined teachings of Yeh and Yeo to have a conductive material is positioned in contact with or adjacent at least one of taught by Hui for the purpose of improving EM fields and reducing penetration of EM fields that can penetrate ferrite. (Refer to Col 1 lines 30-40)

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. US 2016/0322156 in view of Yeo et al. US 2015/0102892  as applied to claim 1 above, and further in view of Kessler et al. US 20100141042.

  Regarding claim 10, Even though Yeh teaches:
the magnetic field shielding material has a loss tangent. (Fig 4 #217 wherein the ferrite shielding structure will have a tangent loss)
Yeh does not explicitly teach:
wherein the magnetic field shielding material has a loss tangent less than about 0.70.
Kessler teaches:
wherein the magnetic field shielding material has a loss tangent less than about 0.70.
 (Par 212 “loss tangents as high as 0.1”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify magnetic field shielding material taught by Yeh to have a loss tangent taught by Kessler since it has been held to be within the general In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue et al. US 2010/0156344, Levo et al. US 2015/0115723, Yuasa US 2016/0268847: coplanar magnetic material.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859